DETAILED ACTION

Response to Amendment 
The amendment of 07 December 2020 has been entered.  Claims 31-32, 36, 38-44, 46 and 50 have been amended and claims 47-49 have been cancelled.    New claims 51-53 have been added.   Claims 31-46 and 50-53 are pending in this application with claims 31, 52 and 53 being independent claims.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan Berschadsky on 10 February 2021.

The application has been amended as follows: 
Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in the application.
Listing of Claims:
1. – 30. (Cancelled)
31. 	(Previously Presented) A barrel reactor comprising: 
	a rotatable barrel comprising non-conductive material; 
one or more rollers arranged to facilitate rotation of the barrel, wherein the one or more
rollers comprises:

of a first electrode; and 
a second electrode.
32. 	(Currently Amended) The barrel reactor according to claim 31, wherein the one or more rollers comprises a second roller
33. 	(Previously Presented) The barrel reactor according to claim 32 wherein the rotatable barrel is mounted on the first and second rollers.
34. 	(Previously Presented) The barrel reactor according to claim 33 wherein a spacing between the first and second rollers is adjustable so as to accommodate rotatable barrels of different sizes, and/or wherein a vertical offset between the first and second rollers is adjustable.
35. 	(Currently Amended) The barrel reactor according to claim 32 wherein the second roller is at least one of within the barrelor located outside of the barrel.
36. 	(Currently Amended) The barrel reactor according to claim 31 wherein 

37. 	(Currently Amended) The barrel reactor according to claims 31 wherein the second electrode is arranged not to rotate
38. 	(Currently Amended) The barrel reactor according to claim 31 wherein 
39. 	(Currently Amended) The barrel reactor according to claim 31 wherein the barrel has a barrel wall and wherein 
to claim 39 wherein one or more rollers.
41. 	(Currently Amended) The barrel reactor according to claim 39 wherein an outer surface of the barrel wall and/or a surface of 
42. 	(Previously Presented) The barrel reactor of claim 31 wherein, an electromagnetic field is generated between the first and second electrodes, and wherein further, when the barrel rotates, a barrel wall of the barrel is arranged to move through regions of the electromagnetic field of different strengths; and/or wherein the first and second electrodes are arranged such that an electromagnetic field generated thereby is not evenly distributed across the barrel.
43. 	(Previously Presented) The barrel reactor of claim 31 wherein the one or more rollers are located at a lower portion of the barrel reactor, such that the one or more rollers are located at or below a horizontal plane bisecting the barrel.
44. 	(Currently Amended) The barrel reactor of claim 43, wherein or more rollers, and wherein all of the one or more rollers are within a predetermined angular spacing of a lowest point of the barrel wall, the angular spacing being measured around the barrel's circumference.
45. 	(Currently Amended) The barrel reactor according to claim 31 wherein the first and second electrodes are arranged, in use, to generate an electromagnetic field within at least a part of the barrel

47. - 49. (Canceled) 
50. 	(Currently Amended) The barrel reactor according to claim 31 further comprising: 
	an inlet arranged to allow material to enter the barrel reactor, wherein the inlet is 
positioned in a portion of the barrel that is arranged not to contain plasma, 
wherein the barrel comprises a dielectric material, and 
wherein 
portion of the dielectric material to relax as the barrel rotates. 

51. 	(Previously Presented) The barrel reactor according to claim 31, wherein the first roller comprises a dielectric coating.
52. 	(Currently Amended) A plasma barrel reactor, comprising:
	a rotatable barrel comprising non-conductive material;
	a first roller located outside of the barrel and arranged to facilitate rotation of the barrel, 
wherein the roller comprises at least part of a first electrode; and
	a second electrode;
	wherein the first and second electrodes are arranged, in use, to generate plasma within 
at least a part of the barrel.


	a rotatable barrel configured to receive material to be treated, the rotatable barrel 
comprising non-conductive material;
	a first roller located outside of the barrel and arranged to facilitate rotation of the barrel, 
wherein the roller comprises at least part of a first electrode; and
	a second electrode;
	wherein the first and second electrodes are arranged, in use, to generate an 
electromagnetic field within at least a part of the barrel to treat material within the barrel.

The following is an examiner’s statement of reasons for allowance: Because amended independent claim 31 and new amended independent claims 52-53 have been amended a barrel reactor comprising the recited rotatable barrel comprising non-conductive material in combination with the recited one or more rollers to clearly distinguish from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795